

Exhibit 10.9
(English Translation)
 
Short Term Loan Agreement
 
Date: October 14, 2010
Location: Beijing, China


The Borrower: CleanTech Innovations, Inc.
Authorized Representative: Bei Lu, Chairman & CEO


The Lender: Strong Growth Capital Ltd.
Authorized Representative: Li Ming


On the basis of equal consultations, the Borrower and the Lender have reached
the following agreement regarding the Short Term Loan:


Article 1 
Amount of the Loan, Interest Rate and Term of the Loan



Purpose of the Loan: Raise working capital in the course of business of the
Borrower.
Amount of the Loan: The Lender will lend $1,500,000 USD to the Borrower as a
short term loan.
Mode of the Loan: The Lender will remit all funds by wire transfer.
Interest Rate of the Loan: The annual interest rate of the Loan is 10%, computed
on the basis of the actual number of days elapsed, commencing from the date when
the Lender wires the funds.
Arrangement of the Loan: The Lender should remit all the funds in one time to
the Borrower’s designated TD Bank account bearing the same name as the
Borrower’s name. The Borrower should be responsible for wire transfer fees that
are incurred by both the Lender and the Borrower.


The Borrower’s designated bank account is:


Bank Name: TD Bank
Beneficiary Name: CleanTech Innovations, Inc.
Beneficiary Address: 44 Wall Street, New York, NY 10005, USA


Account Number:
ABA Number: 026013673
Swift Code: NRTHUS33
Bank Address: 2 Wall Street, New York, NY 10005, USA


Article 2 
Term of the Loan and Mode of Repayment



 
1.
The Borrower shall repay the principal and the interest calculated by the annual
interest rate of 10% in RMB (computed on the basis of the actual number of days
elapsed, commencing from the date when the Lender wires the funds and ending on
the date when the Borrower’s repayment of the principal and the interest are
received by the Lender’s designated account). The repayment of the principal and
the interest shall be wired to the Lender’s designated account in one time. The
conversion between US Dollar and RMB Yuan shall be determined by a fixed
exchange rate 1 US dollar=6.9 yuan RMB. If at the date of the repayment, the
currency exchange rate is higher than the fixed exchange rate set forth herein,
the higher currency exchange rate shall be adopted.


 
 

--------------------------------------------------------------------------------

 


 
2.
With the Lender’s written consent, the Borrower shall be able to repay the
principal and the interest in full or in part before the expiration of the Term
of the Loan. If the Borrower or the Borrower’s subsidy or any Borrower related
company completes a financing of 2 million US dollars or equivalent RMB yuan by
any means, the Lender shall have right to require the Borrower to repay the
principal and the interest of the Loan at any time.



Article 3 
Penalty for Breach of the Agreement



If the Borrower does not repay the Loan or not repay the principal and the
interest in full according to the agreed schedule set forth herein, the Borrower
shall pay 3/10 of 1% of the balance of the unpaid principal on daily basis as
penalty for breach of the Agreement. The penalty shall be computed by this
formula until the full repayment of the principal and the interest: the balance
of the unpaid principal times 3/10 of 1% times the number of days overdue.


Article 4 
Public Company Disclosure Requirement



The Borrower is a public company in the United States. The Borrower is obligated
to require its legal counsel to disclose this Agreement to the U.S. Securities
and Exchange Commission (the “SEC”) within 3 business days after receiving the
wired funds of the Loan. The Borrower also confirms that its legal counsel, The
Newman Law Firm, has reviewed and agreed upon all clauses in this Agreement
without any dissents.


Article 5 
In Case of Dispute and Applicable Law



The Borrower and the Lender confirm and agree that the United States District
Court for the Southern District of New York is the sole and final place where
any disputes and litigation shall be resolved. This Agreement shall be governed
in accordance with the laws of the State of New York. The final decision of this
Court (including the decision of appeal) shall be enforceable to both parties.


The Borrower and the Lender shall be able to reach supplemental agreement
regarding any uncovered issues by this Agreement. The supplemental agreement
shall have the same legal force as this Agreement. If the Borrower and the
Lender reach any supplemental agreement, the Article 4 “Public Company
Disclosure Requirement” set forth herein shall remain applicable.


Article 6


This Agreement shall become effective upon the signature of the Borrower’s and
the Lender’s authorized representatives.

 
 

--------------------------------------------------------------------------------

 


Article 7
This Agreement shall be provided in two copies, with each party holding one
copy. The copies and the original of this Agreement shall have the same legal
validity.


The Borrower: CleanTech Innovations, Inc.
Authorized Representative: Bei Lu, Chairman & CEO
 
/s/ Bei Lu
 (signature)
 
The Lender: Strong Growth Capital Ltd.
Authorized Representative: Li Ming
 
/s/ Li Ming
 (signature)

 
 
 

--------------------------------------------------------------------------------

 